Campbell, J.
Eowley presented and established before the commissioners appointed to determine .claims against the ■estate of Eobert B. Sutton, deceased, a demand of $500 for superintending and completing certain hydraulic works. This claim was affirmed on appeal and is brought before us •on error. The only questions insisted upon on the argument relate to an agreement between Sutton and Eowley to pay for the work by the conveyance of a lot of land. Several different propositions were presented and discussed, but wé do not think it necessary to consider them. There is no •claim that this agreement was in writing, and there is nothing to indicate that it could be enforced as a parol agreement on account of facts taking it out of the operation of the statute of frauds.
The case therefore comes within the principles of Scott v. Bush 26 Mich. 418 ; Colgrove v. Solomon 34 Mich. 494; and especially of Hillebrands v. Nibbelink 40 Mich. 646.
There being nothing in the record to indicate that the agreement differs from any other parol agreement concerning lands, it was void and cannot be considered in measuring-damages or for any other purpose, and Eowley was entitled to the value of his work.
The judgment must be affirmed with costs.
The other Justices concurred.